Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are active in this application. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/09/2019 and 01/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
3.	The disclosure is objected to because of the following informalities: The status of the cross-reference to related applications must be updated on page 1.  
Appropriate correction is required.
Claim Objections
4.	Claims 1, 10 and 19 are objected to because of the following informalities:  
	Claim 1, line 4, claim 10, line 6 and claim 19, line 5, “the query” is suggested to change to --the first query--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 1, 10 and 19, there is insufficient antecedent basis for “the other tables”.
	Dependent claims are depended on rejected claims thus are rejected on the same ground.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,380,489.    Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations.  
		Instant Application				           10,380,489			
1. A method comprising: 
receiving, by one or more hardware processors of a server computer, a first query created by a user; 
retrieving data associated with an intent of the query, the data comprising a plurality of tables comprising output data related to the first query; 


analyzing, by the one or more processors of the server computer, a first table of the 
generating, by the one or more processors of the server computer, a separate node of the dynamic knowledge graph for each element in the first table corresponding to the first data type; for each table of the other tables in the plurality of tables: 
analyzing the table to determine whether the table comprises a data type corresponding to a previously generated node in the dynamic knowledge graph; 
based on determining that the table comprises a data type corresponding to previously generated node in the dynamic knowledge graph, generating a separate node for each element in the table corresponding to the data type of the previously generated node in the dynamic knowledge graph; 
generating, by the one or more hardware processors of the server computer, a response to the first query based on the data relevant in the dynamic knowledge graph; 
receiving, by the one or more hardware processors of the server computer, a second query created by the user; 
analyzing, by the one or more hardware processors of the server computer, the second query to determine that the second query is in a same context of the first query; and generating, by the one or more hardware processors of the server computer, a response to the second query based on the data relevant in the dynamic knowledge graph. 

2. The method of claim 1, further comprising: providing the response to the first query and the response to the second query to a computing device associated with the user. 







3. The method of claim 1, wherein before generating the response to the second query, the method comprises: analyzing the dynamic knowledge graph to determine data relevant to the second query; determining additional data for a response to the second query that is not included in the dynamic knowledge graph; incrementing the dynamic knowledge graph to include the additional data needed for a response to the second query based on output data from at least one additional table to generate an updated dynamic knowledge graph; and generating the response to the second query based on the data in the updated dynamic knowledge graph. 









4. The method of claim 1, the method further comprising: receiving a third query created by the user; analyzing the third query to determine that the third query is in a new context that is not in a same context of the first query or the second query; discarding the dynamic knowledge graph; and generating a new dynamic knowledge graph for the third query in the new context. 


5. The method of claim 1, wherein there is no semantic relevance defined between the plurality of tables. 






7. The method of claim 6, further comprising: analyzing the first table of the plurality of tables to generate a first node of a second dynamic knowledge graph, the second node comprising a second data value of the first data type and the second dynamic knowledge graph indicating relationships between nodes of the second dynamic knowledge graph; generating a separate node of the second dynamic knowledge graph for each element in the first table corresponding to the second data value of the first data type; for each table of the other tables in the plurality of tables: analyzing the table to determine whether the table comprises a data value corresponding to a previously generated node in the second dynamic knowledge graph; and based on determining that the table comprises a data value corresponding to previously generated node in the second dynamic knowledge graph, generating a separate node for each element in the table corresponding to the data value of the previously generated node in the second dynamic knowledge graph. 

8. The method of claim 7, wherein the server computer generates the response to the first query and the response to the second query based on the data relevant in the first dynamic knowledge graph and the second dynamic knowledge graph. 



9. The method of claim 8, wherein the first dynamic knowledge graph and the second dynamic knowledge graph are discarded once a new query is received that is in a context different than the context of the first dynamic 

10. A server computer comprising: 
a memory that stores instructions; and one or more processors configured by the instructions to perform operations comprising: 





receiving a first query created by a user; retrieving data associated with an intent of the query, the data comprising a plurality of tables comprising output data related to the first query; 

analyzing a first table of the plurality of tables to generate a first node of a dynamic knowledge graph, the first node comprising a first data type and the dynamic knowledge graph indicating relationships between nodes of the dynamic knowledge graph; 
generating a separate node of the dynamic knowledge graph for each element in the first table corresponding to the first data type; for each table of the other tables in the plurality of tables: analyzing the table to determine whether the table comprises a data type corresponding to a previously generated node in the dynamic knowledge graph; 
based on determining that the table comprises a data type corresponding to previously generated node in the dynamic knowledge graph, generating a separate node for each element in the table corresponding to the data type of the previously generated node in the dynamic knowledge graph; 
generating a response to the first query based on the data relevant in the dynamic knowledge graph; 
receiving a second query created by the user; analyzing the second query to determine that the second query is in a same context of the first query; and 


11. The system of claim 10, the operations further comprising: providing the response to the first query and the response to the second query to a computing device associated with the user. 










12. The system of claim 10, wherein before generating the response to the second query, the operations comprise: analyzing the dynamic knowledge graph to determine data relevant to the second query; determining additional data for a response to the second query that is not included in the dynamic knowledge graph; incrementing the dynamic knowledge graph to include the additional data needed for a response to the second query based on output data from at least one additional table to generate an updated dynamic knowledge graph; and generating the response to the second query based on the data in the updated dynamic knowledge graph. 









13. The system of claim 10, the operations further comprising: receiving a third query created by the user; analyzing the third query 


14. The system of claim 10, wherein there is no semantic relevance defined between the plurality of tables. 

15. The system of claim 10, wherein the dynamic knowledge graph is a first dynamic knowledge graph, and wherein the first node of the dynamic knowledge graph comprises a first data value of a first data type. 

16. The system of claim 15, the operations further comprising: analyzing the first table of the plurality of tables to generate a first node of a second dynamic knowledge graph, the second node comprising a second data value of the first data type and the second dynamic knowledge graph indicating relationships between nodes of the second dynamic knowledge graph; generating a separate node of the second dynamic knowledge graph for each element in the first table corresponding to the second data value of the first data type; for each table of the other tables in the plurality of tables: analyzing the table to determine whether the table comprises a data value corresponding to a previously generated node in the second dynamic knowledge graph; and based on determining that the table comprises a data value corresponding to previously generated node in the second dynamic knowledge graph, generating a separate node for each element in the table corresponding to the data value of the previously generated node in the second dynamic knowledge graph. 

17. The system of claim 16, wherein the server computer generates the response to the 

18. The system of claim 17, wherein the first dynamic knowledge graph and the second dynamic knowledge graph are discarded once a new query is received that is in a context different than the context of the first dynamic knowledge graph and the second dynamic knowledge graph. 

19. A non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising: 
receiving a first query created by a user; retrieving data associated with an intent of the query, the data comprising a plurality of tables comprising output data related to the first query; 

analyzing a first table of the plurality of tables to generate a first node of a dynamic knowledge graph, the first node comprising a first data type and the dynamic knowledge graph indicating relationships between nodes of the dynamic knowledge graph; 
generating a separate node of the dynamic knowledge graph for each element in the first table corresponding to the first data type; for each table of the other tables in the plurality of tables: 
analyzing the table to determine whether the table comprises a data type corresponding to a previously generated node in the dynamic knowledge graph; 
based on determining that the table comprises a data type corresponding to previously generated node in the dynamic knowledge graph, generating a separate node for each element in the table corresponding to the data type of the previously generated node in the dynamic knowledge graph; 


20. The non-transitory computer-readable medium of claim 19, wherein before generating the response to the second query, the operations comprise: analyzing the dynamic knowledge graph to determine data relevant to the second query; determining additional data for a response to the second query that is not included in the dynamic knowledge graph; incrementing the dynamic knowledge graph to include the additional data needed for a response to the second query based on output data from at least one additional table to generate an updated dynamic knowledge graph; and generating the response to the second query based on the data in the updated dynamic knowledge graph.

receiving, by one or more hardware processors of a server computer, a query created by a user; 
performing, by the one or more processors of the server computer, at least one function to retrieve data associated with an intent of the query, the at least one function generating a plurality of tables comprising output data related to the query; 
analyzing, by the one or more processors of the server computer, a first table of the 
generating, by the one or more processors of the server computer, a separate node of the dynamic knowledge graph for each element in the first table corresponding to the first data type; for each table of the other tables in the plurality of tables: 
analyzing the table to determine whether the table comprises a data type corresponding to a previously generated node in the dynamic knowledge graph; 
based on determining that the table comprises a data type corresponding to previously generated node in the dynamic knowledge graph, generating a separate node for each element in the table corresponding to the data type of the previously generated node in the dynamic knowledge graph; 
analyzing, by the one or more hardware processors of the server computer, the dynamic knowledge graph to determine data relevant to the query generated by the user; generating, by the one or more hardware processors of the server computer, a response to the query based on the data relevant in the dynamic knowledge graph; and 
providing, by the one or more hardware processors of the server computer, the response to the input query to a computing device associated with the user. 
  
2. The method of claim 1, wherein the query created by the user is a first query, and the method further comprising: receiving a second query created by the user; analyzing the second query to determine that the second query is in a same context of the first query; analyzing the dynamic knowledge graph to determine data relevant to the second query generated by the user; generating a response to the second query based on the data relevant 

3. The method of claim 1, wherein the query created by the user is a first query, and the method further comprising: receiving a second query created by the user; analyzing the second query to determine that the second query is in a same context of the first query; analyzing the dynamic knowledge graph to determine data relevant to the second query generated by the user; determining additional data for a response to the query that is not included in the dynamic knowledge graph; incrementing the dynamic knowledge graph to include the additional data needed for a response to the second query based on output data from at least one additional function; generating a response to the second query based on the data in the dynamic knowledge graph that has been incremented to include the additional data needed for a response to the second query based on output data from at least one additional function; and providing the response to the second query to a computing device associated with the user. 

4. The method of claim 1, wherein the query created by the user is a first query, and the method further comprising: receiving a second query created by the user; analyzing the second query to determine that the second query is in a new context that is not in a same context of the first query; discarding the at least one dynamic knowledge graph; and generating a new dynamic knowledge graph for the second query in the new context. 

5. The method of claim 1, wherein there is no semantic relevance defined between the plurality of tables. 

6. The method of claim 1, wherein the query is created by a user in an enterprise resource planning (ERP) system. 


8. The method of claim 7, further comprising: analyzing the first table of the plurality of tables to generate a first node of a second dynamic knowledge graph, the second node comprising a second data value of the first data type and the second dynamic knowledge graph indicating relationships between nodes of the second dynamic knowledge graph; generating a separate node of the second dynamic knowledge graph for each element in the first table corresponding to the second data value of the first data type; for each table of the other tables in the plurality of tables: analyzing the table to determine whether the table comprises a data value corresponding to a previously generated node in the second dynamic knowledge graph; and based on determining that the table comprises a data value corresponding to previously generated node in the second dynamic knowledge graph, generating a separate node for each element in the table corresponding to the data value of the previously generated node in the second dynamic knowledge graph. 

9. The method of claim 8, the server computer analyzes first dynamic knowledge graph and the second dynamic knowledge graph determine data relevant to the query generated by the use and generates the response to the query based on the data relevant in the first dynamic knowledge graph and the second dynamic knowledge graph. 

    10. The method of claim 9, wherein the first dynamic knowledge graph and the second dynamic knowledge graph are discarded once a new query is received that is in a context different than the context of the first dynamic 

11. A server computer: 
one or more hardware processors; and a computer-readable medium coupled with the one or more hardware processors, the computer-readable medium comprising instructions stored thereon that are executable by the one or more hardware processors to cause the server computer to perform operations comprising: 
receiving a query created by a user; performing at least one function to retrieve data associated with an intent of the query, the at least one function generating a plurality of tables comprising output data related to the query; 
analyzing a first table of the plurality of tables to generate a first node of a dynamic knowledge graph, the first node comprising a first data type and the dynamic knowledge graph indicating relationships between nodes of the dynamic knowledge graph; 
generating a separate node of the dynamic knowledge graph for each element in the first table corresponding to the first data type; for each table of the other tables in the plurality of tables: analyzing the table to determine whether the table comprises a data type corresponding to a previously generated node in the dynamic knowledge graph; 
based on determining that the table comprises a data type corresponding to previously generated node in the dynamic knowledge graph, generating a separate node for each element in the table corresponding to the data type of the previously generated node in the dynamic knowledge graph; 
analyzing the dynamic knowledge graph to determine data relevant to the query generated by the user; 
generating a response to the query based on the data relevant in the dynamic knowledge graph; and 


12. The server computer of claim 11, wherein the query created by the user is a first query, and the operations further comprising: receiving a second query created by the user; analyzing the second query to determine that the second query is in a same context of the first query; 
analyzing the dynamic knowledge graph to determine data relevant to the second query generated by the user; 
generating a response to the second query based on the data relevant in the dynamic knowledge graph; and 
providing the response to the second query to a computing device associated with the user. 

13. The server computer of claim 11, wherein the query created by the user is a first query, and the operations further comprising: receiving a second query created by the user; analyzing the second query to determine that the second query is in a same context of the first query; analyzing the dynamic knowledge graph to determine data relevant to the second query generated by the user; determining additional data for a response to the query that is not included in the dynamic knowledge graph; incrementing the dynamic knowledge graph to include the additional data needed for a response to the second query based on output data from at least one additional function; generating a response to the second query based on the data in the dynamic knowledge graph that has been incremented to include the additional data needed for a response to the second query based on output data from at least one additional function; and providing the response to the second query to a computing device associated with the user. 

14. The server computer of claim 11, wherein the query created by the user is a first query, and the operations further comprising: 

15. The server computer of claim 11, wherein there is no semantic relevance defined between the plurality of tables. 

16. The server computer of claim 11, wherein the query is created by a user in an enterprise resource planning (ERP) system. 












































17. A non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising: 
receiving a query created by a user; performing at least one function to retrieve data associated with an intent of the query, the at least one function generating a plurality of tables comprising output data related to the query; 
analyzing a first table of the plurality of tables to generate a first node of a dynamic knowledge graph, the first node comprising a first data type and the dynamic knowledge graph indicating relationships between nodes of the dynamic knowledge graph; 
generating a separate node of the dynamic knowledge graph for each element in the first table corresponding to the first data type; for each table of the other tables in the plurality of tables: 
analyzing the table to determine whether the table comprises a data type corresponding to a previously generated node in the dynamic knowledge graph; 
based on determining that the table comprises a data type corresponding to previously generated node in the dynamic knowledge graph, generating a separate node for each element in the table corresponding to the data type of the previously generated node in the dynamic knowledge graph: 



18. The non-transitory computer-readable medium of claim 17, wherein the query created by the user is a first query, and the operations further comprising: receiving a second query created by the user; analyzing the second query to determine that the second query is in a same context of the first query; analyzing the dynamic knowledge graph to determine data relevant to the second query generated by the user; generating a response to the second query based on the data relevant in the dynamic knowledge graph; and providing the response to the second query to a computing device associated with the user. 


19. The non-transitory computer-readable medium of claim 17, wherein the query created by the user is a first query, and the operations further comprising: receiving a second query created by the user; analyzing the second query to determine that the second query is in a same context of the first query; analyzing the dynamic knowledge graph to determine data relevant to the second query generated by the user; determining additional data for a response to the query that is not included in the dynamic knowledge graph; incrementing the dynamic knowledge graph to include the additional data needed for a response to the second query based on output data from at least one additional function; generating a response to the second query based on the data in the dynamic knowledge graph that has been incremented to include the additional data needed for a response to the second query based on output data from at 

20. The non-transitory computer-readable medium of claim 17, wherein the query created by the user is a first query, and the operations further comprising: receiving a second query created by the user; analyzing the second query to determine that the second query is in a new context that is not in a same context of the first query; discarding the at least one dynamic knowledge graph; and generating a new dynamic knowledge graph for the second query in the new context.


	Claims 1-20 of the instant application recite a similar version of claims 1-20 of ‘489.  Although the conflicting claims are not identical, they are not patently distinct from each other because they are substantially similar in scope and it would have been prima facia obvious to one of the ordinary skills, before the effective filing date of the claimed invention to perform functions as in ‘489.  The motivation would have been to accommodate an obvious need.
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  The claims of the instant application therefore are not patently distinct from the ‘489 and as such are unpatentable over obvious-type double patenting.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Merilyn P Nguyen whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/Primary Examiner, Art Unit 2153